       Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 SABRINA WILLIAMS,
        Plaintiff,                            CIVIL ACTION FILE NO.:
  v.                                          1:18-cv-000785-WMR
 PANDA TRAVEL, INC., EAGLE
 BUS, INC., PANDORABUS, INC.,
 PANDORA TOURS, INC., W & G
 AGENCY, INC., and LI WANG d/b/a
 or Alias PandaNY Bus, Inc., Pandora
 Bus, WandaCoach, Wang Li,
        Defendants.

                                      ORDER

       This matter is before the Court on Plaintiff Sabrina Williams’ Motion for

Permanent Injunction and Motion for Attorney’s Fees and Expenses [Doc. 64] and

Specification and Itemization of Requested Award of Attorneys’ Fees and Expenses

[Doc. 66]. The Court denied Plaintiff’s request for a permanent injunction in a

previous Order. [Doc. 75]. As such, only Plaintiff’s request for attorney’s fees and

expenses will be addressed herein. Upon due consideration of the record in this

case and the parties’ briefing, the Court finds and rules as follows:




                                          1
       Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 2 of 13




 I.   BACKGROUND

      Defendant Eagle Bus, Inc. operates a bus company that transports passengers

from Atlanta to New York and Boston. Plaintiff, an African American female of

limited financial means, began traveling back and forth on Defendant’s buses from

Atlanta to New York to receive medical treatment in December 2015. Plaintiff

typically rode Defendant’s buses to New York and then took another bus line from

New York to Boston, where she ultimately received her treatment. Plaintiff rode

Defendant’s buses frequently, sometimes making several trips per month.

      On these trips, Defendant consistently seated Plaintiff in the back of the bus,

behind Chinese and other Asian passengers, despite Plaintiff’s repeated requests for

priority, front-row seating based on her disability. Plaintiff has difficulty walking

and sitting in narrow, confined spaces due to lower back pain, right leg pain, and

spinal stenosis of the lumbar region. Plaintiff asserted at trial that a front-row seat

would provide additional leg room compared to regular seating and reduce the

distance she would have to walk to access her seat.

      Plaintiff filed the present action on February 21, 2018. [Doc. 1]. In her

Complaint, Plaintiff asserted four counts: (1) race discrimination in violation of 42

U.S.C. § 1981; (2) a violation of 42 U.S.C. § 1983; (3) a violation of the Americans

with Disabilities Act, 42 U.S.C. § 12184; and (4) a request for injunctive relief.

                                          2
       Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 3 of 13




[Id.]. Plaintiff alleged that she suffered physical pain and injury, as well as

humiliation, emotional distress, and other forms of mental anguish and suffering

due to Defendant’s denial of her requests to sit in the front of the bus. [Id.].

      On September 12, 2019, a jury returned a verdict in favor of Plaintiff, finding

by a preponderance of the evidence that (1) Eagle Bus, Inc. seated Plaintiff behind

Asian passengers on its buses, (2) Plaintiff’s race was a motivating factor that

prompted Eagle Bus, Inc. to seat Plaintiff behind Asian passengers, and (3) Plaintiff

should be awarded $100 to compensate her for her physical and emotional pain and

mental anguish. [Doc. 60]. The jury further found that Defendant Li Wang was

not responsible for the damages awarded against Eagle Bus, Inc. [Id. at 2]. No

punitive damages were awarded. [Id.]. Finally, the jury found that Plaintiff

requested to be seated in the front row of the bus and that Defendant Eagle Bus, Inc.

denied Plaintiff’s request in violation of federal law. [Id.].

      Plaintiff now seeks $104,465.60 in attorney’s fees1 and $5,188.70 in

expenses. [Doc. 66 at 2]. Specifically, Plaintiff’s request includes time expended



1
  The Court notes that this figure contemplates a deduction of $35,186.90 from
Plaintiff’s suggested “interim total” of $139,652.50. [Doc. 66 at 3]. Plaintiff
explains that this adjustment is “both to provide assurance to the Court that the
requested attorneys’ fees are reasonable in light of the amount of work involved
and the results obtained and numerically tie to Plaintiff’s initial estimate (which
turned out to be low).” [Id.].
                                          3
       Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 4 of 13




by Attorney Carl L. Sollee, lead counsel, for 205.3 hours at a rate of $350 per hour

for a total of $68,705.00, and one paralegal, Joan Tibor, for 404.9 hours at a rate of

$175 per hour for a total of $70,857.50. [Doc. 66 at 2; Doc. 66-1 at ¶¶ 4, 6-7; Doc.

66-2 at ¶ 5].

II.   STANDARD OF REVIEW

      In determining a reasonable award of attorney’s fees, a court first calculates

the “lodestar” amount—that is, “the number of hours reasonably expended on the

litigation times a reasonable hourly rate.” Am. Civil Liberties Union of Ga. v.

Barnes, 168 F.3d 423, 427 (11th Cir. 1999) (quoting Blum v. Stenson, 465 U.S. 886,

888 (1984)). “The fee applicant bears the burden of . . . documenting the appropriate

hours and hourly rates” and should “supply[] the court with specific and detailed

evidence . . . .” Norman v. Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1303

(11th Cir. 1988). A reasonable hourly rate is “the prevailing market rate in the

relevant legal community for similar services by lawyers of reasonably comparable

skills, experience, and reputation.” Id. at 1299 (citing Blum, 465 U.S. at 895-96

n.11). Courts are considered experts on the question of whether hourly fees or time

expended are reasonable and “may consider [their] own knowledge and experience

[to] form an independent judgment” in making an award. Id. at 1303 (quoting

Campbell v. Green, 112 F.2d 143, 144 (5th Cir. 1940)). Despite having wide

                                          4
       Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 5 of 13




discretion in determining the fee award, however, a court “must articulate the

decisions it made, give principled reasons for those decisions, and show its

calculation.” Barnes, 168 F.3d at 427 (quoting Norman, 836 F.2d at 1304).

III.   DISCUSSION

       In a Section 1981 case, a prevailing plaintiff may receive an award of

reasonable attorney’s fees. 42 U.S.C. § 1988(b). Such an award of fees should

occur ordinarily “unless special circumstances would render an award unjust.”

Hensley v. Eckerhart, 461 U.S. 424, 429 (1983) (quotation omitted). Here, it does

not appear that Defendant disputes that the Plaintiff was the prevailing party. As

such, the Court finds that Plaintiff is a prevailing party entitling her to an award of

reasonable attorney’s fees and expenses in light of the jury’s verdict in her favor.

          A.    Expenses

       The Court will begin its analysis by briefly addressing Plaintiff’s request for

expenses. In this case, Plaintiff requests $5,188.70 in expenses. [Doc. 66 at 2].

The Eleventh Circuit has noted that “courts of this circuit have awarded expenses

reimbursements liberally as appropriate to the specific litigation.” Dowdell v.

Apopka, 698 F.2d 1181, 1191-92 (11th Cir. 1983) (“We hold that, with the

exception of routine office overhead normally absorbed by the practicing attorney,

all reasonable expenses incurred in case preparation, during the course of litigation,

                                          5
       Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 6 of 13




or as an aspect of settlement of the case may be taxed as costs under section 1988.”).

Having carefully reviewed the expenses claimed by Plaintiff, this Court finds the

expenses allowable as claimed for a total of $5,188.70.

         B.     Reasonable Hourly Rate

      The Court now turns to the question of attorney’s fees, beginning with

whether Plaintiff’s asserted hourly rates are reasonable. “A reasonable hourly rate

is the prevailing market rate in the relevant legal community for similar services by

lawyers of reasonably comparable skills, experience, and reputation.” Norman, 836

F.2d at 1299 (citing Blum, 465 U.S. at 895-96 n.11). “The fee applicant bears the

burden of . . . documenting the appropriate hours and hourly rates” and should

“supply[] the court with specific and detailed evidence from which the court can

determine reasonable hourly rate.” Norman, 836 F.2d at 1303. “The district court

is ‘an expert on the question and may consider its own knowledge and experience

concerning reasonable and proper fees and may form an independent judgment

either with or without the aid of testimony of witnesses as to value.” St. Claire v.

Trauner, Cohen & Thomas, L.L.P., No. 1:07-cv-2802-ODE, 2008 U.S. Dist. LEXIS

5768, at *3 (N.D. Ga. 2008) (quoting Campbell, 112 F.2d at 144).

      As set out above, Plaintiff submits that the reasonable hourly rate for Mr.

Sollee’s services is $350. [Doc. 66-1 at ¶ 6]. In a declaration accompanying

                                          6
       Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 7 of 13




Plaintiff’s motion, Mr. Sollee lists his credentials and notes that his practice consists

mostly of civil litigation matters. [Id. at ¶ 5]. He provides citations to various

federal cases in which he has represented, or is currently representing, clients. [Id.

at ¶ 10]. These cases include a disability discrimination matter and a case involving

race discrimination, retaliation, and breach of contract in employment. [Id.].

Additionally, Mr. Sollee declares that in October 2019 he settled a medical

malpractice case, which, like the present matter, was handled on a contingency fee

basis. [Id. at ¶ 6]. Mr. Sollee explains that although the settlement amount in that

case is confidential, the settlement “resulted in an effective hourly rate (i.e., amount

expected to be received based on the settlement statement divided by hours worked)

substantially in excess of $350/hr.” [Id.].

      Mr. Sollee further declares that the reasonable hourly rate for the services of

his paralegal, Joan Tibor, is $175 per hour. [Id.]. In a separate declaration

accompanying Plaintiff’s motion, Ms. Tibor declares that she has performed

paralegal services for Sollee Law, LLC since 2015. [Doc. 66-2 at ¶ 2]. She explains

that during her time with Sollee Law, she has “been involved primarily in

commercial litigation involving [f]ederally prohibited discrimination on the basis

of sex, pregnancy, race and disability, but also breach of contract.”              [Id.].

Additionally, Mr. Sollee states that he has charged Ms. Tibor’s time at a rate of

                                           7
       Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 8 of 13




$175 per hour to other clients. [Doc. 66-1 at ¶ 7]. He also notes that Ms. Tibor

assisted him with his recent medical malpractice case in which “her effective hourly

rate . . . was more than $175.” [Id. at ¶ 6].

      Upon the Court’s review of the record, the Court agrees with Plaintiff that

$350 is a reasonable hourly rate for Mr. Sollee’s legal services in a case such as

this. Common Cause v. Billups, No. 4:05-CV-0201, 2007 U.S. Dist. LEXIS

117242, at *37-38 (N.D. Ga. December 27, 2007) (awarding attorney’s fees for a

civil rights action within a range of $250.00 to $550.00 per hour); see also Dillard

v. City of Foley, 995 F. Supp. 1358, 1373 (M.D. Ala. 1998) (finding the usual billing

rate for civil rights cases in Alabama to range from approximately $125 to $350 per

hour). However, the Court concludes that a reasonable hourly rate for Ms. Tibor’s

professional services as a paralegal in this case is $150, as this Court was unable to

find any examples of paralegals in similar litigation being awarded $175 per hour.

Common Cause, 2007 U.S. Dist. LEXIS 117242, at *37-38 (awarding a range of

$85.00 to $150.00 for paralegal work in a civil rights action). As such, the Court

will rely on these reasonable hourly rates for purposes of its lodestar analysis.

          C. Reasonable Number of Hours

      The next step in the lodestar calculation is determining the time Mr. Sollee

and Ms. Tibor reasonably expended in this case. St. Claire, 2008 WL 151542, at

                                           8
       Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 9 of 13




*2-3. In making this calculation, the Eleventh Circuit instructs “that ‘excessive,

redundant or otherwise unnecessary’ hours should be excluded from the amount

claimed.” Norman, 836 F.2d at 1301 (quoting Hensley, 461 U.S. at 434). In other

words, parties should “exercise ‘billing judgment.’” Norman, 836 F.2d at 1301

(quoting Hensley, 461 U.S. at 437). The fee applicant “bears the burden of

establishing entitlement and documenting the appropriate hours and hourly rates.”

Norman, 836 F.2d at 1303 (citing Hensley, 461 U.S. at 437).

       Here, Mr. Sollee has provided a detailed billing statement and has, in fact,

redacted certain items that may not be deemed to have been required in his defense

of the case. [Doc. 66-1 at ¶ 8]. Mr. Sollee’s billing statement indicates a total of

205.3 hours expended by him and 404.9 hours expended by Ms. Tibor during the

litigation of this case, for a total of 610.2 hours. [Id. at ¶ 11; Doc. 66-2 at 9].

Defendant has neither objected to, nor filed any response to, any specific number

of hours claimed by Plaintiff. Instead, Defendant generally objects to Plaintiff’s

presentation of the case as “not properly research and presented” which

“lengthen[ed] the entire process” and thus increased “everyone’s hours.” [Doc. 69

at 8-9].

       Having reviewed the extensive record in this case, as well as Mr. Sollee’s

detailed itemization, the Court finds that the 610.2 hours claimed by Plaintiff is

                                         9
       Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 10 of 13




reasonable. Defendant’s general objections regarding Plaintiff’s low degree of

success in this case and inefficient handling of the matter will be accounted for in

the adjustments to follow.

             D.     Multiplication and Lodestar Adjustments

      Finally, the Court is required to multiply the hourly rate with the number of

hours expended in defense of the case.          Norman, 836 F.2d at 1302.          Here,

multiplication of the reasonable hours expended with the reasonable hourly rate

results in a total of $132,590.

      The product of the reasonable hours times the reasonable hourly rate,

however, does not end the inquiry. “There remain other considerations that may

lead the district court to adjust the fee upward or downward, including the important

factor of the ‘results obtained.’” Hensley, 461 U.S. at 434. A reduction of the

lodestar may be necessary if the relief achieved was “limited in comparison to the

scope of the litigation as whole.” Norman, 836 F.2d at 1302 (citing Hensley, 461

U.S. at 435, 440). Defendant argues that Plaintiff only managed to achieve limited

success, and, therefore, Plaintiff is not entitled to an award of fees or Plaintiff’s fee

award should be substantially reduced. [Doc. 69]. Defendant points out that

Plaintiff originally brought four claims against six defendants, but only recovered



                                           10
       Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 11 of 13




on one claim, Plaintiff’s claim under Section 1981, against one defendant, Eagle

Bus, Inc. [Id. at 4-5].

      First, the Court notes that Plaintiff achieved compensatory damages in the

amount of only $100. And, as Defendant points out, Plaintiff only succeeded on

one claim against one defendant at trial. However, the Court, when analyzing

Plaintiff’s degree of success, must examine more than just the ratio between

successful claims and unsuccessful ones. Popham v. City of Kennesaw, 820 F.2d

1570, 1579 (11th Cir. 1987). The vindication of a constitutional right can, of itself,

be a sufficiently significant result even when the plaintiff receives only a small

amount of money. Norman, 836 F.2d at 1302; see also Cuff v. Tans States Holdings,

Inc., 768 F.3d 605, 610-11 (7th Cir. 2014) (emphasizing that fee-shifting statutes

exist to ensure that justified claims will not be stifled simply because the monetary

award would be small).

      In this case, Plaintiff received compensatory damages, albeit a small amount,

in recognition of the discrimination she suffered on Defendant’s buses. Plaintiff

thus achieved redress for her grievances giving rise to this litigation. Therefore,

even though some of Plaintiff’s claims were ultimately unsuccessful and/or

abandoned prior to trial, the Court concludes that Plaintiff’s victory is significant

enough to warrant a reduced award of the lodestar. Thornton v. Wolpoff &

                                         11
      Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 12 of 13




Abramson, L.L.P., 312 F. App’x 161, 164 (11th Cir. 2008) (“The difference between

zero dollars and one dollar is the difference between an unsuccessful action and a

successful action.”). However, “it is appropriate to alter the lodestar to reflect

attorney success or lack thereof.”2 Yellow Pages Photos, Inc. v. Ziplocal, LP, 846

F.3d 1159, 1164 (11th Cir. 2017) (citing Norman, 836 F.2d at 1302).

      Due to Plaintiff’s limited success, the Court reduces Plaintiff’s lodestar award

for attorney’s fees by eighty-five percent resulting in a total of $19,888.50 awarded

to Plaintiff, in addition to $5,188.70 in expenses. Thornton, 312 F. App’x at 165

(upholding an award of attorney’s fees with a reduction of eighty-five percent for a

civil rights case in which Plaintiff was only awarded nominal damages in the

amount of $1).

      For the foregoing reasons, the Court finds that $19,888.50 is a reasonable

amount of attorney’s fees and $5,188.70 is a reasonable amount of expenses.

Therefore, Plaintiff’s Motion for Attorney’s Fees and Expenses [Doc. 66] is hereby



2
  The Court has considered the twelve factors discussed in Johnson v. Ga.
Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), and has determined
the most relevant factor to determine the appropriateness of the fee amount for
this analysis to be “the results obtained.” Therefore, the Court finds an extensive
analysis into each of the twelve factors to be unnecessary. In re Depot, Inc., 931
F.3d 1065, 1091 (11th Cir. 2019) (“[T]he Johnson factors are relevant only in the
rare cases where they are not fully captured in the lodestar.” (emphasis in
original)).
                                          12
       Case 1:18-cv-00785-WMR Document 79 Filed 08/04/20 Page 13 of 13




GRANTED IN PART. Defendant is hereby ORDERED to pay Plaintiff a total of

$25,077.00 and to do so no later than six (6) months from the date of this Order, or

six (6) months after the final decision on appeal, whichever is later.

IV.   CONCLUSION

      In sum, the Court hereby GRANTS IN PART Plaintiff’s request for

attorney’s fees and expenses, finding that Plaintiff is entitled to a total of

$25,077.00 in reasonable attorney’s fees and expenses.

      IT IS SO ORDERED this 4th day of August, 2020.




                                           13
